                                                                     Case 2:20-cv-01584-GMN-DJA Document 17 Filed 05/17/21 Page 1 of 3




                                                                 1 ADAM R. FULTON, ESQ.
                                                                   Nevada Bar No. 11572
                                                                 2 E-mail: afulton@jfnvlaw.com
                                                                   LOGAN G. WILLSON, ESQ.
                                                                 3
                                                                   Nevada Bar No. 14967
                                                                 4 E-mail: logan@jfnvlaw.com
                                                                   JENNINGS & FULTON, LTD.
                                                                 5 2580 Sorrel Street
                                                                   Las Vegas, Nevada 89146
                                                                 6 Telephone: (702) 979-3565
                                                                   Facsimile: (702) 362-2060
                                                                 7
                                                                   Attorneys for Plaintiff Jeffrey P. Bennett
                                                                 8
                                                                                             UNITED STATES DISTRICT COURT
                                                                 9
                                                                                                     DISTRICT OF NEVADA
                                                                10
                                                                    JEFFREY P. BENNETT, an individual,         CASE NO.: 2:20−cv−01584-GMN-DJA
                                                                11
                                                                                   Plaintiff,
                    TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                12
JENNINGS & FULTON, LTD.
                           LAS VEGAS, NEVADA 89146




                                                                13           v.                                         STIPULATION AND [PROPOSED]
                             2580 SORREL STREET




                                                                                                                        ORDER TO EXTEND DISCOVERY
                                                                14    UNITED STATES OF AMERICA;                          DEADLINES [FIRST REQUEST]
                                                                      DOES I-X, inclusive; and ROE
                                                                15    CORPORATIONS I-X, inclusive,
                                                                16                   Defendants.
                                                                17

                                                                18          Plaintiff, JEFFREY P. BENNETT, by and through his attorneys of record, ADAM

                                                                19 R. FULTON, ESQ. and LOGAN G. WILLSON, ESQ. of the law firm of JENNINGS &

                                                                20
                                                                     FULTON, LTD., and Defendant UNITED STATES OF AMERICA, by and through
                                                                21
                                                                     CHRISTOPHER CHIOU, ESQ., United States Attorney, and SKYLER H. PEARSON,
                                                                22
                                                                     ESQ., Assistant United States Attorney, hereby stipulate to extend the deadlines in the
                                                                23
                                                                     current scheduling order and discovery plan in this matter for a period of 90 days for the
                                                                24

                                                                25 reasons explained herein. Pursuant to Local Rule IA 6-1, the parties hereby aver that this is

                                                                26 the first such extension requested in this matter.

                                                                27 / / /

                                                                28


                                                                                                                        -1-
                                                                     Case 2:20-cv-01584-GMN-DJA Document 17 Filed 05/17/21 Page 2 of 3




                                                                 1                           DISCOVERY COMPLETED TO DATE

                                                                 2          1.     The parties have conducted an FRCP 26(f) conference and have served their
                                                                 3
                                                                     respective FRCP 26(a) disclosures and supplemented their disclosures.
                                                                 4
                                                                            2.     Plaintiff has served upon Defendant one (1) set written discovery consisting
                                                                 5
                                                                     of Requests for Production of Documents, Requests for Admissions, and Interrogatories.
                                                                 6
                                                                     Defendant has served its responses.
                                                                 7

                                                                 8          3.     Plaintiff has served his second set of Requests for Production of Documents.

                                                                 9 Defendant has served its responses.

                                                                10          4.     Defendant has served upon Plaintiff one (1) set of written discovery
                                                                11
                                                                     consisting of Requests for Production of Documents and Interrogatories. Plaintiff has
                                                                12
                    TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                     served his responses.
JENNINGS & FULTON, LTD.




                                                                13
                           LAS VEGAS, NEVADA 89146
                             2580 SORREL STREET




                                                                            5.     On May 14, 2021, Defendant deposed Plaintiff.
                                                                14

                                                                15       DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF
                                                                                                           DISCOVERY
                                                                16
                                                                            Discovery to be completed includes:
                                                                17
                                                                            1)     Additional written discovery;
                                                                18
                                                                            2)     Depositions of Defendant’s FRCP 30(b)(6) witness(es), Defendant’s
                                                                19
                                                                     employee James Aliitaeao, Plaintiff’s treating physicians, and relevant persons whose
                                                                20

                                                                21 identities may be revealed through discovery;

                                                                22          3)     Serving subpoenas;

                                                                23          4)     Retaining and disclosing initial and rebuttal experts and completing expert
                                                                24
                                                                     depositions; and
                                                                25
                                                                            5)     Any discovery contemplated under the Federal Rules of Civil Procedure.
                                                                26
                                                                            The parties aver, pursuant to Local Rule IA 6-1, that good cause exists for the
                                                                27
                                                                     requested extension. The parties agree that, pending this Court’s approval, extension of
                                                                28


                                                                                                                   -2-
                                                                     Case 2:20-cv-01584-GMN-DJA Document 17 Filed 05/17/21 Page 3 of 3




                                                                 1 remaining discovery deadlines is appropriate, as the parties have diligently conducted

                                                                 2 discovery to date. Further, the parties further wish to investigate this case and potentially

                                                                 3
                                                                     reach a resolution prior to incurring fees and costs for extensive further discovery and
                                                                 4
                                                                     experts.
                                                                 5
                                                                                        [PROPOSED] NEW DISCOVERY DEADLINES
                                                                 6
                                                                            Discovery Cut-Off Date:                               February 11, 2022
                                                                 7

                                                                 8          Amending Pleadings and Adding Parties:                November 15, 2021

                                                                 9          Expert Disclosure Deadline:                           December 16, 2021
                                                                10          Rebuttal Expert Disclosure Deadline:                  January 13, 2022
                                                                11
                                                                            Dispositive Motion Deadline:                          March 15, 2022
                                                                12
                    TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                            Proposed Joint Pre-Trial Order:                       March 15, 2022
JENNINGS & FULTON, LTD.




                                                                13
                           LAS VEGAS, NEVADA 89146
                             2580 SORREL STREET




                                                                            If this extension is granted, all anticipated additional discovery should be concluded
                                                                14

                                                                15 within the stipulated extended deadline. The parties aver that this request for the extension

                                                                16 of discovery deadlines is made by the parties in good faith and not for the purpose of delay.

                                                                17      DATED: May 17, 2021                                DATED: May 17, 2021
                                                                18      JENNINGS & FULTON, LTD.                            UNITED STATES ATTORNEY
                                                                19
                                                                        __/s/ Adam R. Fulton, Esq._____                    __/s/ Skyler H. Pearson, Esq._____
                                                                20      ADAM R. FULTON, ESQ.                               CHRISTOPHER CHIOU, ESQ.
                                                                        Nevada Bar No. 11572                               Nevada Bar No. 14853
                                                                21      LOGAN G. WILLSON, ESQ.                             SKYLER H. PEARSON, ESQ.
                                                                        Nevada Bar No. 14967                               ASSISTANT UNITED STATES
                                                                22
                                                                        Attorneys for Plaintiff                            ATTORNEY
                                                                23                                                         Attorneys for Defendant

                                                                24          IT IS SO ORDERED.

                                                                25

                                                                26                                __________________________________________
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                27
                                                                                                          May 18, 2021
                                                                                                  DATED: ___________________________________
                                                                28


                                                                                                                     -3-
